DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 20 are presented for examination. Claims 1, 2, 7 - 9, and 14 - 16 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objection
The drawings are objected to because the unlabeled rectangular boxes shown in FIG. 4 of the drawings should be provided with descriptive text labels. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Element 814 in FIG. 8 does not appear to be disclosed in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objection
The disclosure is objected to because of the following informalities: Paragraph [0080] recites “At 812, the robust scorecard is presented to a user via a graphical user interface of a user device”. However, FIG. 8 discloses this step as element 814. Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Note on 101
Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019), the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1. The claims do not appear to recite mathematical concepts, certain methods of organizing human activity, or a mental process, and passes Step 2A (prong 1). In addition, the dependent claims do not appear to recite limitations that provide 101 issues based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019). Accordingly, the claims are eligible under 35 U.S.C. 101.

Examiner’s Note on Computer Readable Storage Medium 101
Claims 8 - 14 recites a computer program product comprising a computer readable storage medium. While the claims do not recite the term “non-transitory”, according to the definition of the computer readable storage medium in paragraph [0087] of the specification recites: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” Based on the definition of the computer readable storage medium in the specification, the language supersedes any preceding open-ended language recited, and none of the language following the definition appears to conflict with the exclusion. The claims avoid a 101 computer readable medium type of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (“Crashworthiness Design of Vehicle by Using Multiobjective Robust Optimization”), hereinafter “Sun”, in view of Liao et al. (“Multiobjective Optimization for Crash Safety Design of Vehicles Using Stepwise Regression Model”), and further in view of Yang et al. (“Robust Optimization for Vehicular Crash Simulations”), hereinafter “Yang”.

As per claim 1, Sun discloses:
	A computer-implemented method for evaluating robustness of an engineering component comprising receiving, by a system comprising one or more processors, an engineering problem definition for a multidimensional engineering domain of the engineering component (Sun, page 103, right column, lines 21 - 26 discloses using a finite element model of a vehicle to show multiobjective robust optimization, with the vehicle obtained from a public domain.)

wherein the engineering problem definition includes a description of a plurality of engineering features of the engineering component (Sun, page 104 different parts and their thickness selected as design variables for the front end structure of the vehicle designed in FEM.)

selecting, by the system, combinations of higher fidelity models, reduced order models and response surfaces for execution of the obtained probabilistic samples (Sun, page 103, right column, lines 21 - 32 discloses a finite element model of a vehicle used with the robust optimization algorithm, with an adaptive mesh generated for the model for the appropriate design optimization, page 104, left column, lines 4 - 12 discloses front end structural components modeled in FIG. 4 showing design variables of different thickness used as energy absorption during an impact of the vehicle (FIG. 3), interpreted as response surfaces of the impact between the vehicle and the wall (FIG. 3), and page 104, right column, lines 28 - 33 additionally discloses RS models used in the optimization, in equations 22 - 27.)

executing, by the system, the obtained probabilistic samples using the selected combinations to determine a respective engineering response for each engineering feature of the plurality of engineering features (Sun, page 104, right column, lines 21 - 26 discloses performing a simulation to obtain a response regarding the OLHS (Optimal Latin Hyperspace sampling), obtaining the mean and standard deviation of each response, as shown in Table 2.)

While Sun discloses OLHS (Optimal Latin Hyperspace sampling), as well as a mean and standard deviation of each response from the simulation, shown in Table 2, Sun does not expressly disclose:
executing, by the system, an optimal stratified sampling algorithm to obtain a plurality of probabilistic samples from the multidimensional engineering domain;
generating, by the system, a robustness scorecard for the engineering component based on the determined engineering responses, wherein the robustness scorecard provides a robustness score for each engineering feature of the plurality of engineering features; and 
presenting, by the system, the robustness scorecard to a user via a graphical user interface of a user device.

Liao however discloses:
executing, by the system, an optimal stratified sampling algorithm to obtain a plurality of probabilistic samples from the multidimensional engineering domain (Liao, page 567, left column, lines 14 - 15 discloses an Optimal Latin Hypercube Sampling technique to generate sampling points.)

Before the effective filing date of the claimed invention, it would have been obvious to one skill in the art to combine the Latin hypercube, finite element model and sampling points used to perform simulation teaching of Sun with the Latin Hypercube Sampling to generate sampling points as taught in Liao. The motivation to do so would have been because Liao discloses the benefit of an integrated, efficient and effective multiobjective optimization procedure for the multiobjective design of vehicle crashworthiness that mathematically capture the performance of a vehicle during impact using finite element models, as well as using simplified surrogate models for the multiobjective design problem (Liao, page 568, left column, lines 6 - 14).

The combination of Sun and Liao does not expressly disclose:
generating, by the system, a robustness scorecard for the engineering component based on the determined engineering responses, wherein the robustness scorecard provides a robustness score for each engineering feature of the plurality of engineering features; and 
presenting, by the system, the robustness scorecard to a user via a graphical user interface of a user device.

Yang however discloses:
generating, by the system, a robustness scorecard for the engineering component based on the determined engineering responses, wherein the robustness scorecard provides a robustness score for each engineering feature of the plurality of engineering features (Yang, page 13, left column, lines 4 - 16 discloses the results of the robustness assessment of a crash simulation performed, providing the confidence interval for the optimization process of reducing the weight of a vehicle or improving the safety performance of a dummy passenger/driver (Page 11, left column, lines 38 - 42).

presenting, by the system, the robustness scorecard to a user via a graphical user interface of a user device (Yang, page 9, right column, lines 2 - 10 discloses using a plurality of computers to perform the simulations, with page 12, right column, lines 1 - 8 discloses iterations performed to provide results, and adjusting models if needed, with optimum design results shown in FIG. 4, and page 13, left column, lines 4 - 9 adds the results of the robustness assessment.)

Before the effective filing date of the claimed invention, it would have been obvious to one skill in the art to combine the Latin hypercube, finite element model and sampling points used to perform simulation teaching of Sun and the Latin Hypercube Sampling to generate sampling points as taught in Liao with the finite element model, simulation and Latin hypercube in a simulation to obtain optimum design results and a robustness assessment teaching of Yang. The motivation to do so would have been because Yang discloses the benefit of vehicle crash simulation with design of experiments (DOE) and response surface methods that extend the simulation capability to assessing uncertainties resulting from sources including test and manufacturing variability, which can be realized economically with currently available computers, and provide the ability to achieve reliability-based optimization which will deliver a design that is optimal as well as less sensitive to parameter variability and external noise factors (Yang, page 13, left column, lines 17 - 28).

For claim 8, Sun discloses:
a computer program product for evaluating robustness of an engineering component, the computer program product comprising a computer readable storage medium having program instructions embodied therewithin (Sun, page 104, right column, lines 21 - 23 discloses using a computer with at least one form of memory to perform the crash simulation.)

the program instructions executable by a system comprising one or more processors to cause the system to perform a method (Sun, page 104, right column, lines 21 - 23 discloses at least one processor in the computer to perform the simulation.)

the method comprising receiving, by a system comprising one or more processors, an engineering problem definition for a multidimensional engineering domain of the engineering component (Sun, page 103, right column, lines 21 - 26 discloses using a finite element model of a vehicle to show multiobjective robust optimization, with the vehicle obtained from a public domain.)

wherein the engineering problem definition includes a description of a plurality of engineering features of the engineering component (Sun, page 104 different parts and their thickness selected as design variables for the front end structure of the vehicle designed in FEM.)

executing, by the system, an optimal stratified sampling algorithm to obtain a plurality of probabilistic samples from the multidimensional engineering domain (Sun, page 104, right column, lines 6 - 26 discloses using OLHS (Optimal Latin Hyperspace sampling) to perform design of experiment analysis using a plurality of sample points from the design, based on sample points in an inner and outer array sampled with OHLA, with a cross design matrix arrangement (cross product array) and parameters are used to obtain results of each response.)

selecting, by the system, combinations of higher fidelity models, reduced order models and response surfaces for execution of the obtained probabilistic samples (Sun, page 103, right column, lines 21 - 32 discloses a finite element model of a vehicle used with the robust optimization algorithm, with an adaptive mesh generated for the model for the appropriate design optimization, page 104, left column, lines 4 - 12 discloses front end structural components modeled in FIG. 4 showing design variables of different thickness used as energy absorption during an impact of the vehicle (FIG. 3), interpreted as response surfaces of the impact between the vehicle and the wall (FIG. 3), and page 104, right column, lines 28 - 33 additionally discloses RS models used in the optimization, in equations 22 - 27)

While Sun discloses OLHS (Optimal Latin Hyperspace sampling), as well as a mean and standard deviation of each response from the simulation, shown in Table 2, Sun does not expressly disclose:
executing, by the system, the obtained probabilistic samples using the selected combinations to determine a respective engineering response for each engineering feature of the plurality of engineering features;
generating, by the system, a robustness scorecard for the engineering component based on the determined engineering responses, wherein the robustness scorecard provides a robustness score for each engineering feature of the plurality of engineering features; and 
presenting, by the system, the robustness scorecard to a user via a graphical user interface of a user device.

	Liao however discloses:
executing, by the system, the obtained probabilistic samples using the selected combinations to determine a respective engineering response for each engineering feature of the plurality of engineering features (Liao, page 567, left column, lines 14 - 15 discloses an Optimal Latin Hypercube Sampling technique to generate sampling points.)

Before the effective filing date of the claimed invention, it would have been obvious to one skill in the art to combine the Latin hypercube, finite element model and sampling points used to perform simulation teaching of Sun with the Latin Hypercube Sampling to generate sampling points as taught in Liao. The motivation to do so would have been because Liao discloses the benefit of an integrated, efficient and effective multiobjective optimization procedure for the multiobjective design of vehicle crashworthiness that mathematically capture the performance of a vehicle during impact using finite element models, as well as using simplified surrogate models for the multiobjective design problem (Liao, page 568, left column, lines 6 - 14).

The combination of Sun and Liao does not expressly disclose:
generating, by the system, a robustness scorecard for the engineering component based on the determined engineering responses, wherein the robustness scorecard provides a robustness score for each engineering feature of the plurality of engineering features; and 
presenting, by the system, the robustness scorecard to a user via a graphical user interface of a user device.

Yang however discloses:
generating, by the system, a robustness scorecard for the engineering component based on the determined engineering responses, wherein the robustness scorecard provides a robustness score for each engineering feature of the plurality of engineering features (Yang, page 13, left column, lines 4 - 16 discloses the results of the robustness assessment of a crash simulation performed, providing the confidence interval for the optimization process of reducing the weight of a vehicle or improving the safety performance of a dummy passenger/driver (Page 11, left column, lines 38 - 42).

presenting, by the system, the robustness scorecard to a user via a graphical user interface of a user device (Yang, page 9, right column, lines 2 - 10 discloses using a plurality of computers to perform the simulations, with page 12, right column, lines 1 - 8 discloses iterations performed to provide results, and adjusting models if needed, with optimum design results shown in FIG. 4, and page 13, left column, lines 4 - 9 adds the results of the robustness assessment.)

Before the effective filing date of the claimed invention, it would have been obvious to one skill in the art to combine the Latin hypercube, finite element model and sampling points used to perform simulation teaching of Sun and the Latin Hypercube Sampling to generate sampling points as taught in Liao with the finite element model, simulation and Latin hypercube in a simulation to obtain optimum design results and a robustness assessment teaching of Yang. The motivation to do so would have been because Yang discloses the benefit of vehicle crash simulation with design of experiments (DOE) and response surface methods that extend the simulation capability to assessing uncertainties resulting from sources including test and manufacturing variability, which can be realized economically with currently available computers, and provide the ability to achieve reliability-based optimization which will deliver a design that is optimal as well as less sensitive to parameter variability and external noise factors (Yang, page 13, left column, lines 17 - 28).

For claim 15, Sun discloses:
a system for evaluating robustness of an engineering component, the system comprising one or more processors configured to perform a method (Sun, page 104, right column, lines 21 - 23 discloses using a computer with at least one processor to perform the crash simulation.)

the method comprising receiving, by the system, an engineering problem definition for a multidimensional engineering domain of the engineering component (Sun, page 103, right column, lines 21 - 26 discloses using a finite element model of a vehicle to show multiobjective robust optimization, with the vehicle obtained from a public domain.)

wherein the engineering problem definition includes a description of a plurality of engineering features of the engineering component (Sun, page 104 different parts and their thickness selected as design variables for the front end structure of the vehicle designed in FEM.)

selecting, by the system, combinations of higher fidelity models, reduced order models and response surfaces for execution of the obtained probabilistic samples (Sun, page 103, right column, lines 21 - 32 discloses a finite element model of a vehicle used with the robust optimization algorithm, with an adaptive mesh generated for the model for the appropriate design optimization, page 104, left column, lines 4 - 12 discloses front end structural components modeled in FIG. 4 showing design variables of different thickness used as energy absorption during an impact of the vehicle (FIG. 3), interpreted as response surfaces of the impact between the vehicle and the wall (FIG. 3), and page 104, right column, lines 28 - 33 additionally discloses RS models used in the optimization, in equations 22 - 27.)

executing, by the system, the obtained probabilistic samples using the selected combinations to determine a respective engineering response for each engineering feature of the plurality of engineering features (Sun, page 104, right column, lines 21 - 26 discloses performing a simulation to obtain a response regarding the OLHS, obtaining the mean and standard deviation of each response, as shown in Table 2.)

While Sun discloses OLHS (Optimal Latin Hyperspace sampling), as well as a mean and standard deviation of each response from the simulation, shown in Table 2, Sun does not expressly disclose:
executing, by the system, an optimal stratified sampling algorithm to obtain a plurality of probabilistic samples from the multidimensional engineering domain;
generating, by the system, a robustness scorecard for the engineering component based on the determined engineering responses, wherein the robustness scorecard provides a robustness score for each engineering feature of the plurality of engineering features; and 
presenting, by the system, the robustness scorecard to a user via a graphical user interface of a user device.

	Liao however discloses:
executing, by the system, an optimal stratified sampling algorithm to obtain a plurality of probabilistic samples from the multidimensional engineering domain (Liao, page 567, left column, lines 14 - 15 discloses an Optimal Latin Hypercube Sampling technique to generate sampling points.)

Before the effective filing date of the claimed invention, it would have been obvious to one skill in the art to combine the Latin hypercube, finite element model and sampling points used to perform simulation teaching of Sun with the Latin Hypercube Sampling to generate sampling points as taught in Liao. The motivation to do so would have been because Liao discloses the benefit of an integrated, efficient and effective multiobjective optimization procedure for the multiobjective design of vehicle crashworthiness that mathematically capture the performance of a vehicle during impact using finite element models, as well as using simplified surrogate models for the multiobjective design problem (Liao, page 568, left column, lines 6 - 14).

	The combination of Sun and Liao does not expressly disclose:
generating, by the system, a robustness scorecard for the engineering component based on the determined engineering responses, wherein the robustness scorecard provides a robustness score for each engineering feature of the plurality of engineering features; and 
presenting, by the system, the robustness scorecard to a user via a graphical user interface of a user device.

Yang however discloses:
generating, by the system, a robustness scorecard for the engineering component based on the determined engineering responses, wherein the robustness scorecard provides a robustness score for each engineering feature of the plurality of engineering features (Yang, page 13, left column, lines 4 - 16 discloses the results of the robustness assessment of a crash simulation performed, providing the confidence interval for the optimization process of reducing the weight of a vehicle or improving the safety performance of a dummy passenger/driver (Page 11, left column, lines 38 - 42).

presenting, by the system, the robustness scorecard to a user via a graphical user interface of a user device (Yang, page 9, right column, lines 2 - 10 discloses using a plurality of computers to perform the simulations, with page 12, right column, lines 1 - 8 discloses iterations performed to provide results, and adjusting models if needed, with optimum design results shown in FIG. 4, and page 13, left column, lines 4 - 9 adds the results of the robustness assessment.)

Before the effective filing date of the claimed invention, it would have been obvious to one skill in the art to combine the Latin hypercube, finite element model and sampling points used to perform simulation teaching of Sun and the Latin Hypercube Sampling to generate sampling points as taught in Liao with the finite element model, simulation and Latin hypercube in a simulation to obtain optimum design results and a robustness assessment teaching of Yang. The motivation to do so would have been because Yang discloses the benefit of vehicle crash simulation with design of experiments (DOE) and response surface methods that extend the simulation capability to assessing uncertainties resulting from sources including test and manufacturing variability, which can be realized economically with currently available computers, and provide the ability to achieve reliability-based optimization which will deliver a design that is optimal as well as less sensitive to parameter variability and external noise factors (Yang, page 13, left column, lines 17 - 28).

For claim 7: The combination of Sun, Liao, and Yin discloses claim 7: The computer-implemented method of claim 1, wherein:
the selection of the combinations is based on meeting a predetermined time constraint (Sun, page 104, right column, lines 14 - 27 discloses a design of experiment (DoE) analysis performed, in which a single simulation takes a specified amount of time, and to compensate with the computational cost using an increased amount of sampling points, a smaller amount of sample points is used.)

As per claim 14, note the rejections of claim 7 above. The instant claim 14 recites substantially the same limitations as the above rejected claim 7, and are therefore rejected under the same prior art teachings.

Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (“Crashworthiness Design of Vehicle by Using Multiobjective Robust Optimization”), in view of Liao et al. (“Multiobjective Optimization for Crash Safety Design of Vehicles Using Stepwise Regression Model”), in view of Yang et al., (“Robust Optimization for Vehicular Crash Simulations”), and further in view of Elias et al. (“Modification of the Audze-Eglajs Criterion to Achieve a Uniform Distribution of Sampling Points”), hereinafter “Elias”.

For claim 2, the combination of Sun, Liao and Yang discloses claim 2, the method of claim 1.
	The combination of Sun, Liao and Yang does not expressly disclose:
wherein the execution of the optimal stratified sampling algorithm includes: 
dividing the N-dimensional parameter space into a plurality of smaller subspaces via Latin hypercube sampling, wherein the division is stratified based on a type of distributions specified on variables of interest; and 
selecting a sample from each subspace to generate a Latin hypercube, wherein the selected samples each have a different coordinate.

Elias however discloses:
wherein the execution of the optimal stratified sampling algorithm includes: dividing the N-dimensional parameter space into a plurality of smaller subspaces via Latin hypercube sampling (Elias, page 85, left column, lines 8 - 11 discloses FIG. 2 and a Latin hypercube divided into bins having the same volume with coordinates along each dimension.)

wherein the division is stratified based on a type of distributions specified on variables of interest; and selecting a sample from each subspace to generate a Latin hypercube, wherein the selected samples each have a different coordinate (Elias, page 85, left column, lines 8 - 18 discloses Latin hypercube divided into sample volume bins with known coordinates for the points, and the number of points in the bin are uniform.)
FIG. 2 shows the Latin hypercube divided into smaller volumes or volume bins.

Before the effective filing date of the claimed invention, it would have been obvious to one skill in the art to combine the Latin hypercube, finite element model and sampling points used to perform simulation teaching of Sun, the Latin Hypercube Sampling to generate sampling points as taught in Liao, and the finite element model, simulation and Latin hypercube in a simulation to obtain optimum design results and a robustness assessment teaching of Yang with the dividing bins into smaller volume bins using Latin hypercube teaching of Elias. The motivation to do so would have been because Elias discloses the benefit of using Latin hyperspace (a stratified sampling scheme) guarantees a perfectly regular grid of points projected into separate dimensions when used with a PAE (Periodic Audze-Eglajs) criterion (Elias, page 93, right column, lines 57 - 60).

As per claims 9 and 16, note the rejections of claim 2 above. The instant claims 9 and 16 recite substantially the same limitations as the above rejected claim 2, and are therefore rejected under the same prior art teachings.

Allowable Subject Matter
Claims 3 - 6, 10 - 13, and 17 - 20 are dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of Sun et al. (“Crashworthiness Design of Vehicle by Using Multiobjective Robust Optimization”), discloses Latin hypercube and a finite element model of a vehicle to perform a simulation, Liao et al. (“Multiobjective Optimization for Crash Safety Design of Vehicles Using Stepwise Regression Model”), discloses sampling points obtained from Latin Hypercube Sampling, and Yang et al. (“Robust Optimization for Vehicular Crash Simulations”) adds a robustness assessment of a simulation that involves Latin hypercube. 
In addition, Elias et al. (“Modification of the Audze-Eglajs Criterion to Achieve a Uniform Distribution of Sampling Points”) adds dividing a Latin hypercube into smaller volumes.
	However, none of the references taken either alone or in combination with the prior art of record discloses:

	Claims 3, 10 and 17, wherein the execution of the optimal stratified sampling algorithm further includes:
compressing the Latin hypercube for a region of interest; and executing an optimizer that creates a set of configurable samples across the multidimensional engineering domain based on the compressed Latin hypercube.

Claims 4, 11, and 18, wherein the generation of the robustness scorecard includes: 
analyzing a statistical correctness of the probabilistic samples by computing a deviation of data of the engineering responses from normality; and 
selecting a metric for calculating each robustness score, wherein the metric is selected based on whether the data is normal.

Dependent claims 5, 12 and 19 allowable under 35 U.S.C. 103 for depending from claims 4, and 18, allowable base claims under 35 U.S.C. 103.

Claims 6, 13, and 20, further comprising:
prior to presenting the robustness scorecard to the user, determining whether the robustness scorecard meets a predetermined criteria, wherein the predetermined criteria defines at least one of an acceptable probability of failure or an acceptable error in variance estimation; and 
upon the determining that the robustness scorecard meets the predetermined criteria, presenting the robustness scorecard to the user; or 
upon determining that the robustness scorecard does not meet the predetermined criteria, changing a configuration of the optimal stratified sampling algorithm, and executing the optimal stratified sampling algorithm to obtain a second plurality of probabilistic samples from the multidimensional engineering domain.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089.  The examiner can normally be reached on M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cedric Johnson/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        
July 13, 2021y